DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Schmidt on 08/18/2020.
The application has been amended as follows: 
Claim 17 now recites a semiconductor structure comprising:
a nanosheet structure disposed on a semiconductor substrate, the nanosheet structure comprising a plurality of channel nanosheets, the channel nanosheets each having an outer region defining a channel recess therein;
source and drain regions disposed about the nanosheet structure;
an isolation layer disposed at least partially within each channel recess of the channel nanosheets at least partially between the channel nanosheets and the source and drain regions, at least one isolation layer comprising an arcuate section at least partially disposed within a respective arcuate channel recess of at least one channel nanosheet; and
a functional gate structure disposed about the nanosheet structure.  

Allowable Subject Matter
Claims 13-26 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 recites a method, comprising:
forming a stacked nanosheet structure on a semiconductor substrate, the stacked nanosheet structure comprising a plurality of alternating sacrificial nanosheets and channel nanosheets;
forming a dummy gate structure about the stacked nanosheet structure;
forming a spacer within recesses adjacent the outer surface regions of the sacrificial nanosheets;
removing material within the outer surface regions of the sacrificial nanosheet to define a gap between each spacer and the sacrificial nanosheets;
epitaxially growing an isolation layer within the gaps defined between the spacers and adjacent outer surface regions of the channel nanosheets;
forming a source region and a drain region about the stacked nanosheet structure;
removing the dummy gate;
removing the sacrificial nanosheets through an etching process whereby at least the isolation material isolates the source region and the drain region from the etching process to provide a nanosheet transistor structure; and
forming a functional gate structure in a void created by removal of the dummy gate.

Previously cited Frougier (US PG Pub 2019/0058052) details a method similar to Claim 1 but does not disclose the formation of a gap between the inner spacer and the sacrificial nanosheet. A gap is formed between the isolation layer and the sacrificial nanosheets but no other gaps are formed or suggested. A search of other, relevant references, including previously cited Coquand (US PG Pub Claims 14-16, 21 and 22 depend on Claim 13 and are allowable for at least the reasons above.

Claim 17 recites a semiconductor structure comprising:
a nanosheet structure disposed on a semiconductor substrate, the nanosheet structure comprising a plurality of channel nanosheets, the channel nanosheets each having an outer region defining a channel recess therein;
source and drain regions disposed about the nanosheet structure;
an isolation layer disposed at least partially within each channel recess of the channel nanosheets at least partially between the channel nanosheets and the source and drain regions, at least one isolation layer comprising an arcuate section at least partially disposed within a respective arcuate channel recess of at least one channel nanosheet; and
a functional gate structure disposed about the nanosheet structure.  

Claim 25 recites a semiconductor structure comprising:
a nanosheet structure disposed on a semiconductor substrate, the nanosheet structure comprising a plurality of channel nanosheets;
source and drain regions disposed about the nanosheet structure;
a functional gate structure disposed relative to the nanosheet structure;
an isolation layer at least partially disposed about the nanosheet structure and the functional gate structure; and
one or more inner spacers disposed between the functional gate structure and the source and drain regions, the one or more spacers comprising a dielectric material, the one or more inner spacers 

Coquand and Frougier do not disclose recessing the channel nanosheets as required by Applicant. US PG Pub 2016/0365411 ("Yeh") and US Patent No. 10,008,583 ("Rodder") are cited as being additional, relevant references in the art which have spacers on sacrificial, or gate, layers and isolation layers formed on channel regions. However, neither of these suggest recessing the channel nanosheets. 
A search of other, relevant references does not show Applicant's method to be anticipated or obvious. US Patent No. 10,529,830 (“Tapily”) was found during an interference search. Tapily discloses a recessed channel having isolation layers between the channel and the source/drain regions (Fig. 2). However, Tapily does not disclose, or suggest, an arcuate section recess formed in the channel layer. Claims 18-20, 23, 24, 26 and 28-33 depend on one of Claims 17 or 25 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818